Appeal from a sentence of the Monroe County Court (Frank E Geraci, Jr., J.), rendered April 6, 2005. Defendant was sentenced pursuant to the Drug Law Reform Act upon his 1986 conviction of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first degree.
It is hereby ordered that the sentence so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a “new sentence” imposed by County Court pursuant to the Drug Law Reform Act (L 2004, ch 738) upon his 1986 conviction of criminal sale of a controlled substance in the first degree (Penal Law § 220.43) and criminal possession of a controlled substance in the first degree (§ 220.21), both class A-I felonies. We reject defendant’s contention that the determinate term of 20 years’ imprisonment imposed on the conviction of criminal sale of a controlled substance is harsh or excessive (see L 2004, ch 738, § 23). Present—Pigott, Jr., P.J., Green, Kehoe, Gorski and Smith, JJ.